NO. 07-08-0047-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MARCH 13, 2008
______________________________

PASCUAL ARELLANO DELGADO,
 
Appellant

v.

THE STATE OF TEXAS, 
 
Appellee

                                    _________________________________

FROM THE 222nd DISTRICT COURT OF DEAF SMITH COUNTY;

NO. CR-07E-087; HON. ROLAND SAUL, PRESIDING
_______________________________

ON ABATEMENT AND REMAND
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          Appellant appeals from his conviction for possession of a controlled substance.  The
clerk’s record is due to be filed on March 12, 2008.  The reporter’s record was due on
February 11, 2008, but an extension motion was filed, granting the reporter until March 12,
2008, to file the record.  The reporter has filed a second extension request to file a record,
stating that appellant has not paid or made arrangements to pay for it.  A letter is attached
to the extension request, addressed to the trial judge from appellant’s counsel, stating that
he has prepared and mailed an affidavit of indigency, but as of March 10, 2008, has not
received a response or the signed affidavit from appellant.
          Accordingly, we abate this appeal and remand the cause to the 222nd District Court
of Deaf Smith County (trial court) for further proceedings.  Upon remand, the trial court
shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing
to determine the following:
          1.  whether appellant desires to prosecute the appeal; 
    2.  whether appellant is indigent; and, 
3.  whether the appellant is entitled to a free appellate record due to his
indigency. 

          The trial court shall cause the hearing to be transcribed.  So too shall it 1) execute
findings of fact and conclusions of law addressing the foregoing issues, 2) cause to be
developed a supplemental clerk’s record containing its findings of fact and conclusions of
law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be
developed a reporter’s record transcribing the evidence and arguments presented at the
aforementioned hearing, if any.  Additionally, the district court shall then file the
supplemental clerk’s and reporter’s records transcribing the hearing with the clerk of this
court on or before April 14, 2008.  Should further time be needed by the trial court to
perform these tasks, then same must be requested before April 14, 2008.
          It is so ordered.
                                                                           Per Curiam
Do not publish.